DETAILED ACTION
	This is a Non-Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/911,089.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Response to Applicant Arguments
	The rejection of claims 1-20 under 35 U.S.C. 101 as directed to non-statutory subject matter, an abstract idea, was not overcome by amendments, nor were Applicant’s remarks found persuasive.  The rejection has been revised to include the amended limitations of the independent claims.  As addressed in the rejection itself, the claims recite limitations that explicitly fall into the mitigating risk and commercial relations for fundamental economic human activity, as detailed in the 2019 PEG.  Applicant’s argument to the contrary is not found persuasive.  
	The rejection of claims 1-20 under 35 U.S.C. 103 by FISHER in view of HANLEY, has been replaced with a rejection of claims 1-20 by ADJAOUTE in view of HANLEY.  The introduction of the ADJAOUTE reference as the primary reference was not necessitated by the amendments to the claims, but made by Examiner in the interest of advancing prosecution in view of Applicant’s Remarks at 20:
The amended claim 1 recites a method for monitoring activities of a target account. The monitoring activities of the target account includes respectively performing individual risk identifications of all transactions of the target account, such as a first risk identification of each resource deposit and a second risk identification of each resource withdrawal, using different machine learning models (i.e., a first machine learning model/a neural network model and a second machine learning model/a gradient boosting regression model). Individual risk identification results of all resource deposits and all resource withdrawals (i.e., first risk identification results and the second risk identification results) are input into a third machine learning model (i.e., a classification and regression tree model) for generating an overall risk identification (i.e., a resource transaction risk monitoring result) of a current resource transaction.
Remarks at 20 (emphasis added).  The present independent claims under the broadest reasonable interpretation do not recite that each and every claim is individually monitored.  Notwithstanding the gap between Applicant’s interpretation here and the claims, the rejection is presented in view of ADAJOUTE, as ADAJOUTE discloses such a narrowing of scope of the present claims.


Claim Rejections - 35 U.S.C. 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.
	As a threshold inquiry (Step 1) when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the judicial exception is integrated into a practical application (i.e., Step 2A.2), according to the 2019 Revised Patent Subject Matter Guidance.  See 84 Fed. Reg. 50 (Jan. 7, 2019) (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter “2019 PEG”).

I.	Statutory Category
	In the present application, claims 1-7 are directed to a method, 8-13 an apparatus, and 15-20 a non-transitory computer readable storage medium.  Thus, the claims fall within at least one of the statutory categories of 35 U.S.C. 101, Step 1 is complete, and the eligibility analysis proceeds to Step 2A.
	The claims will be analyzed according to the 2019 PEG for Step 2A, to determine if the claims recite a judicial exception.  In the present application, the judicial exception considered is 

II.A.1		Identifying the Judicial Exception
	The limitations of independent claim1 are presented, as they are commensurate in scope with claims 8, and 15.  Therefore any citation to claim 1 should be considered as addressing the equivalent claim language of claims 8 and 15.  Applicant’s added text by amendment on this RCE have been left in as underlined for the purpose of discussion.
	Claim 1 recites the limitations (the judicial exception emphasized):
		receiving, by a processor, a resource deposit request for a resource deposit from a terminal of a resource deposit initiator, and the resource deposit request comprising an identifier of the resource deposit initiator and an identifier of a target account in which a resource is deposited, wherein the target account corresponds to at least one resource deposit deposited into the target account and at least one resource withdrawal withdrawn from the target account, and the at least one resource deposit comprises the resource deposit;

		performing, by the processor using a neural network model, a first risk identification on the target account according to the resource deposit request by at least inputting first association information related to the resource deposit request to the neural network model and outputting a first risk identification result of the resource deposit from the neural network model;
		receiving, by the processor, a resource withdrawal request for the resource withdrawal from a terminal of a resource withdrawal initiator, the resource withdrawal request comprising an identifier of the resource withdrawal initiator and an identifier of a recipient account, the resource withdrawal request requesting a resource withdrawal from the target account to the recipient account, and the at least one resource withdrawal comprising the resource withdrawal;
		performing, by the processor using a gradient boosting regression model, a second risk identification on the target account according to the resource withdrawal request by at least inputting second association information related to the resource withdrawal request to the gradient boosting regression model and outputting a second risk identification result of the resource withdrawal from the gradient boosting regression model;
		obtaining, by the processor, a first risk identification result of each of the at least one resource deposit of the target account and a second risk identification result of each of the at least one resource withdrawal of the target account, wherein the neural network model outputs the first risk identification result of each of the at least one resource deposit of the target account, and the gradient boosting regression model outputs the second risk identification result of each of the at least one resource withdrawal of the target account;
		inputting, by the processor, the first risk identification result of each of the at least one resource deposit and the second risk identification result of each of the at least one resource withdrawal to a classification and regression tree model ;
		determining, by the processor, at least one resource transfer risk identification strategy according to the first risk identification result of each of the at least one resource deposit and the second risk identification result of each of the at least one resource withdrawal;
		generating, by the processor, a determination result of whether the at least one resource transfer risk identification strategy meets a condition;
		outputting, by the processor, a resource transaction risk monitoring result from the classification and regression tree model according to the determination result;
		and determining, by the processor, whether to process the resource transaction according to the resource transaction risk monitoring result outputted from the classification and regression tree model.

	The limitations of claim 1, 8, and 15 under the broadest reasonable interpretation cover steps or functions that can be reasonably interpreted to constitute a commercial or legal interaction in business relations, part of a defined subject-matter grouping for the judicial See 2019 PEG at 52 (“(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations.”) (emphasis added).
	The limitations of claims 1, 8, and 15 recite steps for performing a fraud analysis on a transaction, and deciding whether to process the transaction based on the fraud analysis.
	The recitations to using  neural network, gradient boosting regression, and classification and regression tree models, are not considered an abstract idea under the “commercial or legal interaction in business relations” category of the 2019 PEG, as detailed above.  The recited terms are judicial exceptions of their own, “(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations.” 2019 PEG at 52.  The recitation to this judicial exception is not the basis of the present 35 U.S.C. 101 rejection, nor is this recitation considered an additional element that would integrate the recited commercial behavior at Step 2A.1 here, into a practical application at 2A.2, as detailed below.  This is because under the broadest reasonable interpretation, the neural network, gradient boosting regression, and classification and regression tree models are implemented by a computer, and could not simply be implemented the human mind.  Therefore for the purposes of Step 2A.2 below, a computer for implementing these models is considered an additional element.
	Accordingly, claim(s) 1, 8, and 15 recite at least one abstract idea—commercial behavior for the purpose of the present rejection— and the analysis proceeds to Step 2A.2, to determine whether the additional elements set forth in the claim limitations, taken alone and in combination, integrate the abstract idea into a practical application.

II.A.2	Whether the Additional Elements Integrate the Abstract Idea Into A Practical Application
	Regarding claim(s) 1, 8, and 15 at Step 2A.2, the abstract idea is not integrated into a practical application.
	Claims 1, 8, and 15 recite the additional limitations (emphasized):
1	A method for monitoring a resource transaction, comprising:
8	An apparatus for monitoring a resource transaction, comprising a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor to cause the apparatus to perform operations comprising:
15	A non-transitory computer-readable storage medium for monitoring a resource transaction, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising:
		receiving, by a processor, a resource deposit request for a resource deposit from a terminal of a resource deposit initiator, and the resource deposit request comprising an identifier of the resource deposit initiator and an identifier of a target account in which a resource is deposited, wherein the target account corresponds to at least one resource deposit deposited into the target account and at least one resource withdrawal withdrawn from the target account, and the at least one resource deposit comprises the resource deposit;
		performing, by the processor using a neural network model, a first risk identification on the target account according to the resource deposit request by at least inputting first association information related to the resource deposit request to the neural  model and outputting a first risk identification result of the resource deposit from the neural network model;
		receiving, by the processor, a resource withdrawal request for the resource withdrawal from a terminal of a resource withdrawal initiator, the resource withdrawal request comprising an identifier of the resource withdrawal initiator and an identifier of a recipient account, the resource withdrawal request requesting a resource withdrawal from the target account to the recipient account, and the at least one resource withdrawal comprising the resource withdrawal;
		performing, by the processor using a gradient boosting regression model, a second risk identification on the target account according to the resource withdrawal request by at least inputting second association information related to the resource withdrawal request to the gradient boosting regression model and outputting a second risk identification result of the resource withdrawal from the gradient boosting regression model;
		obtaining, by the processor, a first risk identification result of each of the at least one resource deposit of the target account and a second risk identification result of each of the at least one resource withdrawal of the target account, wherein the neural network model outputs the first risk identification result of each of the at least one resource deposit of the target account, and the gradient boosting regression model outputs the second risk identification result of each of the at least one resource withdrawal of the target account;
, by the processor, the first risk identification result of each of the at least one resource deposit and the second risk identification result of each of the at least one resource withdrawal to a classification and regression tree model ;
		determining, by the processor, at least one resource transfer risk identification strategy according to the first risk identification result of each of the at least one resource deposit and the second risk identification result of each of the at least one resource withdrawal;
		generating, by the processor, a determination result of whether the at least one resource transfer risk identification strategy meets a condition;
		outputting, by the processor, a resource transaction risk monitoring result from the classification and regression tree model according to the determination result;
		and determining, by the processor, whether to process the resource transaction according to the resource transaction risk monitoring result outputted from the classification and regression tree model.

	Viewed individually and in combination, these additional elements to the identified judicial exceptions of Step 2A.1, amount to no more than mere instructions to be executed on a generic computer.  The additional elements are a terminal, which sends data to a processor that implements the transactional and risk identification steps, and a computer that implements machine learning models.  The Specification nowhere describes the machine learning models (neural network model, gradient boosting regression model, classification, and regression tree model) as involving more than their implementation on a generic computer.  Therefore, at Step 

II.A.2(i)	Whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.
	In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field.  This has also been referred to as a technological solution to a technological problem.  In making this determination, examiners should determine whether there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.
	The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Nowhere in the Specification of this application is there a technical explanation as to how the recited method and devices are an improvement on the existing technology as of the effective filing date of the present invention.  The closest explanation Examiner could identify is as follows:
[054] In particular, the neural network model is obtained through training in the following manner: acquiring a plurality of transfer-in risk training samples, wherein the transfer-in risk training samples include positive samples representing normal transfer-in transactions and negative samples representing a fraud activities; and updating relevant model parameters in the neural network model through training based on the transfer-in risk training samples, wherein the neural network model describes a risk characteristic of a gain of the recipient's receipt.
[064] In particular, the gradient boosting regression tree model is obtained through training in the following manner: acquiring a plurality of transfer-out risk training samples, wherein the transfer-out risk training samples include positive samples representing normal transfer-out transactions and negative samples representing disposal activities; and updating relevant model parameters in the 
[091] Preferably, in the process of determining the resource transfer risk monitoring result of the target account according to the first risk identification result and the second risk identification result, the classification and regression tree model (CRT) is used. Because a selection index of the classification and regression tree model is simple, to-be-identified objects can be classified based on a plurality of simple identification strategies, and a resource transfer risk is comprehensively determined based on the first risk identification result obtained by using the neural network model and the second risk identification result obtained by using the gradient boosting regression tree model, thereby improving accuracy of the resource transfer risk monitoring result.
Specification at ¶¶ 54, 64, 82.
	The independent claims recite to the neural network, gradient boosting regression, and classification and regression tree models, for implementing a judicial exception, i.e. the fraud detection steps.  No motivation is provided in the Specification for why the combination of these three specific algorithmic models is an improvement over any other combination of algorithmic models.  For instance, no explanation technical or otherwise is given for why it would be an improvement to use a neural network model to determine the risk identification of the deposit, as opposed to the withdrawal.

II.B	Whether the claimed as a whole amounts to significantly more than the judicial exception.
	The next inquiry, Step 2B of the patent eligibility analysis, is whether the additional claim elements viewed individually and in combination with the judicial exception, integrate the judicial exception into an inventive concept sufficient to transform the judicial exception into a patent eligible invention.  See MPEP § 2106.5 (citing Alice Corp. Pty. Ltd. v.CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014) (“an ‘inventive concept’ is furnished by element or combination of 
	At Step 2B, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception because the outcome of the considerations at Step 2B will be the same when the considerations from Step 2A.2 are reevaluated.  As discussed under Step 2A.2, the additional elements generally link the abstract idea to a technological environment through "instructions" performed by a generic computer.  Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer.  This is not sufficient to provide an inventive concept.
	Therefore claim(s) 1, 8, and 15 are found to be directed to a judicial exception under 35 U.S.C. 101, without significantly more.  Claims 2-7, 9-14, and 16-20 are also rendered unpatentable under 35 U.S.C. 101 as dependent on claim(s) 1, 8, and 15, respectively.
	Analysis now proceeds to the dependent claims to identify any further recitations of judicial exceptions and additional elements contained therein.

	Dependent claims 2, 9, and 16 further recite (judicial exception emphasized):
2.1		acquiring the first association information related to the resource deposit request, wherein the first association information comprises at least one of initiating account information, target account information including terminal activities and/or terminal environment, and first resource  transaction information;
performing the first risk identification on the target account according to the first association information using the neural network model to obtain the first risk identification result.  
	Acquiring relational information associated with performing a transaction, such as an account identifier or information related to a transaction or a party making a transaction, and making a conclusion of risk, is activity falling under “fundamental economic principles or practices,” as described in the 2019 PEG.  The additional elements recited are the terminal and the generic computer implementing the neural network model.  However, none of these additional elements, when viewed individually and in combination, integrate the recitations to fundamental transaction and risk determination, beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 2, 9, and 16  do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claims 3, 10, and 17 further recite (judicial exception emphasized):
3.1		determining, by the processor and according to the first risk identification result, whether the resource deposit request is a fraudulent deposit request, wherein the fraudulent deposit request indicates that the resource deposit request has a fraud risk;
3.2		 and in response to determining that the resource deposit request is a fraudulent deposit request, determining, by the processor, a deposit management and control mode corresponding to at least a threshold of the first risk identification result;
triggering and executing, by the processor, the deposit management and control mode for not fulfilling the resource deposit request.
	The limitations recite steps for identifying risk, making a determination on whether a deposit request is fraudulent based on the identification of risk, and in response, taking an action on the management or control of the deposit request.  These steps all fall under “fundamental economic principles or practices,” as described in the 2019 PEG.  The additional element recited is a processor.  However a processor, without more, when viewed individually and in combination, does not integrate the recitations to fundamental transaction and risk determination, beyond that of mere instructions executed by a generic computer.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 3, 10, and 17  do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claims 4, 11, and 18 further recite (judicial exception emphasized):
4.1		acquiring the second association information related to the resource withdrawal request, wherein the second association information comprises at least one of target account information, second resource transaction information, or recipient account information;
4.2		and performing the second risk identification on the target account according to the second association information using the gradient boosting regression model to obtain the second risk identification result.
	Acquiring relational information associated with performing a transaction, such as an account identifier or information related to a transaction or a party making a transaction, and terminal and the generic computer implementing using the gradient boosting regression model.  However, this additional element, when viewed individually and in combination, does not integrate the recitations to fundamental transaction and risk determination, beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 4, 11, and 18 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claims 5, 12, and 19, further recite (judicial exception emphasized):
5.1		determining a deposit risk identification result according to a plurality of previously obtained first risk identification results of the target account;
5.2		determining at least one resource transaction risk identification strategy at least according to the deposit risk identification result and the second risk identification result using the classification and regression tree model.
	The limitations recite steps for risk identification, using previously obtained risk identification results, as in the previous dependent claims; these steps constitute activity falling under “fundamental economic principles or practices,” as described in the 2019 PEG.  The additional element recited is a generic computer implementing a classification and regression tree model.  However, this additional element, when viewed individually and in combination, does not integrate the recitations to fundamental transaction and risk determination, beyond that of mere instructions.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 5, 12, and 19, do not amount to 

	Dependent claims 6, 13, and 20 further recite (judicial exception emphasized):
6.1		in response to determining that the target account is a fraudulent account, determining, by the processor, a disposal management and control mode of the target account according to the resource transaction risk identification strategy that meets the condition;
6.2		 and triggering and executing, by the processor, the disposal management and control mode to manage and control the target account.
	The limitations recite steps for managing an account in response to a determination that account is fraudulent.  These steps all fall under “fundamental economic principles or practices,” as described in the 2019 PEG.  The additional element recited is a processor.  However a processor, without more, when viewed individually and in combination, does not integrate the recitations to fundamental transaction and risk determination, beyond that of mere instructions executed by a generic computer.  Nor do the additional elements add anything more to the mere instructions provided by the limitation.  Therefore the limitation of claims 6, 13, and 20 do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

	Dependent claims 7 and 14 further recite the additional elements:
7.1		training a model with legitimate deposit transaction samples and fraud activity samples to obtain the neural network model;

7.3		and training a model with resource transaction risk training samples to obtain the classification and regression tree model.
	Dependent claims 7 and 14 do not, standing alone, recite steps which fall under “fundamental economic principles or practices,” as described in the 2019 PEG because training a model to perform a machine learning process is not the same as using a generic computer to implement a machine learning process to obtain a result which falls under a fundamental economic principles or practices.”  In other words, training a machine learning model, on its own, to obtain a neural network, gradient boosting regression, or classification and regression tree model, is not a fundamental economic activity.  
	However, viewed in combination with independent claims 1 and 8, the additional elements recited in dependent claims 7 and 14 do not integrate the recitations to fundamental transaction and risk determination, beyond that of mere instructions executed by a generic computer.  Nor do the additional elements add anything more to the mere instructions provided by the limitations of independent claims 1 and 8.  Therefore the limitation of claims 7 and 14, when viewed in combination with the independent claims, do not amount to significantly more than the judicial exception itself and the claim is found ineligible under 35 U.S.C. 101.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2015/0039512 A1 (hereinafter “ADJAOUTE”) in view of US 2018/0027413 A1 (hereinafter “HANLEY”).  Throughout this section, claim limitations are numbered by decimal—all numbering is for reference only—and the limitations of the independent claims have been renumbered based on amendment under the RCE.  All quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claims 1, 8, and 15, ADJAOUTE discloses:
1.1		receiving, by a processor, a resource deposit request for a resource deposit from a terminal of a resource deposit initiator, and the resource deposit request comprising an identifier of the resource deposit initiator and an identifier of a target account in which a resource is deposited, wherein the target account corresponds to at least one resource deposit deposited into the target account and at least one resource withdrawal withdrawn from the target account, and the at least one resource deposit comprises the resource deposit;
[0051] During run-time, real time transaction data 234 can be received and processed according to declarative application 214 by target host 232 with the objective of producing run-time fraud detections 236. For example, in a payments application card payments transaction requests from merchants can be analyzed for fraud activity.
[0065] FIG. 5 represents a smart agent process 500 in an embodiment of the present invention. For example, these would include the smart agent population build 334 and profiles 336 in FIG. 3 and smart agents 412 and profiles 414 in FIG. 4. A series of payment card transactions arriving in real-time in an authorization request message is represented here by a random instantaneous incoming real-time transaction record 502.
[0066] Such record 502 begins with an account number 504. It includes attributes A1-A9 numbered 505-513 here. These attributes, in the context of a payment card fraud application would include data points for card type, transaction type, merchant name, merchant category code (MCC), transaction amount, time of transaction, time of processing, etc.
ADJAOUTE at [0051], [0065-66] (disclosing deposit request as “payment card transactions” where the “smart agent process” is the software module acting on the transactions, and the “record” with account number and attributes identifies the initiator and target account); Fig. 4, Fig. 6, Fig, 7 at 100 (“selected real-time transaction data or authorization request messages”); Fig. 5 at 502 (“incoming real-time transaction record”);
1.2		performing, by the processor using a neural network model, a first risk identification on the target account according to the resource deposit request by at least inputting first association information related to the resource deposit request to the neural network model and outputting a first risk identification result of the resource deposit from the neural network model;
[0024] FIG. 2A represents an application development system (ADS) embodiment of the present invention for fraud-based target applications. . . different mix of computer program development libraries and tools for the highly skilled artificial intelligence scientists and artisans to manipulate into a new hybrid of still complementary technologies. [0032] In this later embodiment, ADS 230, we combined an improved smart-agent technology 231 for building run-time smart agents that are essentially only silhouettes of their constituent attributes. These attributes are themselves smart-agents with second level attributes and values that are able to "call" on real-time profilers, recursive profilers, and long term profilers. Such profilers can provide comparative assessments of each data point with the new information flowing in during run-time.
[0034] At the top level of a hierarchy of smart agents linked by their attributes are the smart agents for the independent actors who can engage in fraud. In a payment fraud model, that top level will be the cardholders as tracked by the cardholder account numbers reported in transaction data. . . .[0036] ADS 230 further comprises a constraint-based programming tool 232, a fuzzy logic tool 233, a library of advanced neural network algorithms 234, a library of genetic algorithms 235, a simulation and planning tool 236, a library of business rules and constraints 237, case-based reasoning and learning tools 238, a data mining tool 239, a text mining tool 240, a statistical tool 241 and a real-time file system 242.
ADJAOUTE at [0024], [0031], [0034] (disclosing the software components of the “smart agents” and “profilers” where the smart agents implement the tools and library, including that of the “advanced neural network albums” to determine the risk of fraud); at [0066] (disclosing the first association data as attributes input into the fraud determination model).
1.3		receiving, by the processor, a resource withdrawal request for the resource withdrawal from a terminal of a resource withdrawal initiator, the resource withdrawal request comprising an identifier of the resource withdrawal initiator and an identifier of a recipient account, the resource withdrawal request requesting a resource withdrawal from the target account to the recipient account, and the at least one resource withdrawal comprising the resource withdrawal;
ADJAOUTE at [0051], [0065-66] (disclosing withdrawal request as “payment card transactions” where the “smart agent process” is the software module acting on the transactions, and the initiator and target account); Fig. 4, Fig. 6, Fig, 7 at 100 (“selected real-time transaction data or authorization request messages”); Fig. 5 at 502 (“incoming real-time transaction record”).
1.4		performing, by the processor using a gradient boosting regression model, a second risk identification on the target account according to the resource withdrawal request by at least inputting second association information related to the resource withdrawal request to the gradient boosting regression model and outputting a second risk identification result of the resource withdrawal from the gradient boosting regression model;
[0044] Tools 204 and 234 provides twelve different neural network algorithms . . . Neural networks are algorithmic systems that interpret historical data to identify trends and patterns against which to compare subject cases. . . . The present invention's neural net is incremental and adaptive, allowing the size of the output classes to change dynamically. An expert mode in the advanced application development tool suite provides a library of twelve different neural network models for use in customization.
ADJAOUTE at [0044] (disclosing the use of algorithmic systems to operate on real-time transaction data as depicted in Figs. 4 and 5); ADJAOUTE at [0024], [0031], [0034] (disclosing the software components of the “smart agents” and “profilers” where the smart agents implement the tools and library, including that of the “a constraint-based programming tool 232, a fuzzy logic tool 233, a library of advanced neural network algorithms 234, a library of genetic algorithms 235, a simulation and planning tool 236, a library of business rules and constraints 237, case-based reasoning and learning tools 238, a data mining tool 239, a text mining tool 240, a statistical tool 241 and a real-time file system 242,” to determine the risk of fraud); at [0066] (disclosing the second association data as attributes input into the fraud determination model).
obtaining, by the processor, a first risk identification result of each of the at least one resource deposit of the target account and a second risk identification result of each of the at least one resource withdrawal of the target account, wherein the neural network model outputs the first risk identification result of each of the at least one resource deposit of the target account, and the gradient boosting regression model outputs the second risk identification result of each of the at least one resource withdrawal of the target account;
[0064] The classification models 408-410 and population of smart agents 412 and profilers 414 all each produce an independent and separate vote or fraud score 420-423 on the same line of time-stamped relevant transaction data. A weighted summation processor 424 responds to client tunings 426 to output a final fraud score 428.
ADJAOUTE at [0064] (disclosing each “smart agent” implementing a “classification model” with “profilers” as producing its own fraud score result; i.e. a first risk identification result and second identification result).
1.6		inputting, by the processor, the first risk identification result of each of the at least one resource deposit and the second risk identification result of each of the at least one resource withdrawal to a classification and regression tree model;
accept a client tuning input 120.
1. A real-time cross-channel fraud protection, comprising: a parallel feed of cross-channel real-time transaction data; a plurality of general payment fraud models all arranged in parallel and each connected to receive the parallel feed, and each constructed of and integrating artificial intelligence classifiers, including smart agents, neural networks, case-based reasoning, decision trees, and business rules; a weighted summation process connected to receive independent and parallel exceptions to an instant transaction, and which balances the exceptions according to a client tuning input before announcing a fraud classification score;
first and second risk identification results, obtained in parallel from deposit and withdrawal requests, as inputs into a weighted summation process, where the fraud models involved are explicitly stated as involving neural networks and decision trees).
1.7		determining, by the processor, at least one resource transfer risk identification strategy according to the first risk identification result of each of the at least one resource deposit and the second risk identification result of each of the at least one resource withdrawal;
[0033] The three profilers can thereafter throw exceptions in each data point category, and the number and quality of exceptions thrown across the breadth of the attributes then incoming will produce a fraud risk score that generally raises exponentially with that number of exceptions thrown.
[0068] A1 smart agent 530 and A2 smart agent 540 will respectively fetch correspondent attributes 505 and 506 from incoming real-time transaction record 502. Smart agents for A3-A9 make similar fetches to themselves in parallel. . . . [0069] These profiles are used to track what is "normal" behavior for the particular account number for the particular single attribute. [0070] For example, if one of the attributes reports the MCC's of the merchants and another reports the transaction amounts, then if the long-term, recursive, and real time profiles for a particular account number x shows a pattern of purchases at the local Home Depot and Costco that average $100-$300, then an instantaneous incoming real-time transaction record 502 that reports another $200 purchase at the local Costco will raise no alarms. But a sudden, unique, inexplicable purchase for $1250 at a New York Jeweler will and should throw more than one exception.
ADJAOUTE at [0033], [0068-70] (disclosing “exceptions thrown,” where an exception is thrown based on the risk identification of what is “normal behavior,” according to profiles” and their “correspondent attributes.”).
1.8		generating, by the processor, a determination result of whether the at least one resource transfer risk identification strategy meets a condition;
that will be able to compare the corresponding attribute in the instantaneous incoming real-time transaction record 502 for account number x with the same attributes held by the profiles for the same account. Comparators 537 and 547 should accept some slack, but not too much. Each can throw an exception 538 and 548, as can the comparators in all the other attribute smart agents. It may be useful for the exceptions to be a fuzzy value, e.g., an analog signal 0.0 to 1.0. Or it could be a simple binary one or zero. What sort of excursions should trigger an exception is preferably adjustable, for example with client tunings 426 in FIG. 4.
1.9		outputting, by the processor, a resource transaction risk monitoring result from the classification and regression tree model according to the determination result;
[0072] These exceptions are collected by a smart agent risk algorithm 550. One deviation or exception thrown on any one attribute being "abnormal" can be tolerated if not too egregious. But two or more should be weighted more than just the simple sum, e.g., (1+1).sup.n=2.sup.n instead of simply 1+1=2. The product is output as a smart agent risk assessment 552. This output is the equivalent of independent and separate vote or fraud score 423 in FIG. 4.
1.10		and determining, by the processor, whether to process the resource transaction according to the resource transaction risk monitoring result outputted from the classification and regression tree model.
[0077] FIG. 7 represents a cross-channel payment fraud management embodiment of the present invention, and is referred to herein by general reference numeral 700. [0078] Real-time cross-channel monitoring uses track cross channel and cross product patterns to cross pollinate information for more accurate decisions. Such track not only the channel where the fraud ends but also the initiating channel to deliver a holistic fraud monitoring. A standalone internet banking fraud solution will allow a transaction if it is within its limits, however if core banking is in picture, then it will stop this transaction, as we additionally know the source of funding of this account (which mostly in missing in internet banking).
[0098] Incremental learning technologies are embedded in the machine algorithms and smart-agent technology to continually re-train from any false positives and negatives that occur along the way. Each corrects itself to avoid Data mining logic incrementally changes the decision trees by creating a new link or updating the existing links and weights. Neural networks update the weight matrix, and case based reasoning logic updates generic cases or creates new ones. Smart-agents update their profiles by adjusting the normal/abnormal thresholds, or by creating exceptions.
ADJAOUTE at [0077] (disclosing that the result of the “cross-channel payment fraud management” is a decision on whether “it will stop this transaction.”); at [0098] (explaining the relationship between the output of ADJAOUTE’s fraud management invention and a decision tree, where the invention of ADJAOUTE is to an output from a decision tree that “incrementally changes” based on the input of the neural network and other incorporated algorithmic systems.”).
	ADJAOUTE discloses the use of a classification model to accept the input generated from smart agents, i.e. the first and second risk identifications, and a person having ordinary skill in the art before the effective filing date of the claimed invention would understand that the use of these classification models in tandem with the discussion of decision trees at ¶[0098], discloses the use of the recited classification and regression tree.
	Although ADJAOUTE does disclose using a wide genus of algorithmic systems at ¶¶ [0034], [0044], ADJAOUTE does not explicitly disclose: using a gradient boosting regression model.
	HANLEY explicitly discloses using a gradient boosting regression model, and a classification and regression tree model, with a neural network model, as part of system for generating authentication requirements for authentication requests:
1.4		performing, by the processor using a gradient boosting regression model a second risk identification [by at least inputting second association information related to the resource withdrawal request] to the gradient boosting regression model and gradient boosting regression model;
1.5		obtaining, by the processor [first and second risk identification results] wherein the neural network model outputs the first risk identification result . . .  and the gradient boosting regression model outputs the second risk identification [. . .];
[0053] S130 [generating authentication requirements for the authentication request] may include generating possession confidence analysis or scores using one or more of: supervised learning (e.g., using logistic regression, using back propagation neural networks, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering) . . . Each module of the plurality of learning styles can implement any one or more of: a regression algorithm (e.g., ordinary least squares, logistic regression, stepwise regression, multivariate adaptive regression splines, locally estimated scatterplot smoothing, etc.), . . . a decision tree learning method (e.g., classification and regression tree, iterative dichotomiser 3, C4.5, chi-squared automatic interaction detection, decision stump, random forest, multivariate adaptive regression splines, gradient boosting machines, etc.), . . .  an ensemble method (e.g., boosting, boostrapped aggregation, AdaBoost, stacked generalization, gradient boosting machine method, random forest method, etc.), and any suitable form of machine learning algorithm. However, any suitable machine learning approach can otherwise be incorporated in the method 100 without significantly departing from the inventive concepts of the present inventions and embodiments disclosed herein. Further, any suitable model (e.g., machine learning, non-machine learning, etc.) can be used in generating possession confidence scores and/or other data relevant to the method 100. 
HANLEY at [0050-53] (disclosing the use of a neural network, gradient regression, and classification and regression tree, as part of a risk-identification system for authorizing a user where the step at “S130 includes calculating a possession confidence score based on both of implicit authentication data received from a native operating system API of a mobile electronic device and an analysis of transaction request data.”).
	ADJAOUTE discloses a systems for “real-time cross channel fraud protection,” involving the identification of risk in real-time transactions, where the input data involves target account, recipient account, and association data.  The data is input into separate models that calculate risk results independently; these are neural network and fuzzy logic models, and operate in parallel just as the neural network deposit and gradient regression withdrawal models of the present claims.  As depicted Figs. 5, the transaction data is input and tracked in real-time based on account number and historical profiles, such that at Fig. 7 an account holder fraud scoring is determined at 728.  Generating this fraud score and determining a subsequent decision on whether stop a real-time transaction, is the result and strategy of the fraud protection system.  The decision or output reflects a decision tree that is “incrementally changed” by the use of the input neural network models, as the neural network model revises and updates itself, which in turn revises and updates the decision tree.  Moreover, ADJAOUTE at ¶¶ [0038], [0042] discloses the use of “Business rules and constraints,” i.e. a risk identification strategy, that is adapted into the machine learning model as a “central storage of best practices,” referenced in the “resolution of current problems.”  
	The system of ADJAOUTE as embodied in Fig. 5 discloses the plurality of algorithmic systems that are implemented as fraud input models to determine a final result.  ADJAOUTE discloses that its system is novel because it uses “smart agents” to track individual accountholders; this is detail of its software for completing the computer implemented method recited by the present claims.
	The present claims do not attempt or disclose what happens in the box labeled Neural network model, just that the activity occurs.  Simply because ADJAOUTE discloses how the transaction input data is applied in the “box,” does not teach away from its disclosure of the 

	HANLEY discloses approving or declining the authorization of a user involved in a financial transaction, through the use of risk assessment models.  HANLEY discloses these risk assessment models as involving a neural network, where the neural network is part of a “supervised learning network”; in turn, a supervised learning network, such as a neural network may be coupled with a regression algorithm—the gradient boosting regression and the classification and regression tree model.  HANLEY discloses not just a risk identification assessment using a trained, machine learning model, but that it is known—to a person having ordinary skill in the art before the effective filing date of the claimed invention—to combine the learning model or neural network, with the gradient boosting regression and classification and regression tree methods, as detailed above.
	Applicant provides no motivation in the Specification for why the combination of the neural network, gradient regression, and classification tree models is non-obvious; each algorithmic approach is recited merely as a model.  To the contrary, ADJAOUTE discloses using a combination of neural network, fuzzy logic, and genetic algorithmic techniques, and explains why the combination is novel: the neural network is “incremental and adaptive allowing the size of the output classes to expand exponentially”; the fuzzy logic assists in determining a result “such as when a goal is approximate”; and the genetic algorithms are used to “select the attributes that will be used in the design of the final model.”  ADJAOUTE at ¶ [0044-46].
	Where ADJAOUTE discloses the fraud detection system with first risk assessment neural network model as part of a plurality of algorithmic systems as inputs to a fraud determination; 

	Regarding claims 2, 9, and 16, ADJAOUTE discloses:
2.1		acquiring the first association information related to the resource deposit request, wherein 
		the first association information comprises at least one of initiating account information, target account information including terminal activities and/or terminal environment, and first resource transaction information;
[0066] Such record 502 begins with an account number 504. It includes attributes A1-A9 numbered 505-513 here. These attributes, in the context of a payment card fraud application would include data points for card type, transaction type, merchant name, merchant category code (MCC), transaction amount, time of transaction, time of processing, etc.
2.2		performing the first risk identification on the target account according to the first association information using the neural network model to obtain the first risk identification result.
[0065] FIG. 5 represents a smart agent process 500 in an embodiment of the present invention. For example, these would include the smart agent population build 334 and profiles 336 in FIG. 3 and smart agents 412 and profiles 414 in FIG. 4. A series of payment card transactions arriving in real-time in an authorization request message is represented here by a random instantaneous incoming real-time transaction record 502.
ADJAOUTE at [0065-66] (disclosing performing the risk identification via the smart agent where the first association data as attributes input into the fraud determination model); ADJAOUTE at [0024], [0031], [0034] (disclosing the smart agent of Fig. 5 as implementing the “advanced neural network algorithms” to determine the first risk identification result.).
	Where ADJAOUTE discloses the attributes of record A1-A9 as including data points for card type, transaction type, merchant name, merchant category code (MCC), transaction amount, time of transaction, time of processing, etc; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fraud detection system with first association data of ADJAOUTE in view of HANLEY at independent claims 1, 8, and 15, to include the attributes of ADJAOUTE, to arrive at the invention of the present claims.  Therefore claims 2, 9, and 16, are rendered obvious by ADJAOUTE in view of HANLEY.

	Regarding claims 3, 10, and 17, ADJAOUTE discloses:
3.1		determining, by the processor and according to the first risk identification result, whether the resource deposit request is a fraudulent deposit request, wherein 
		the fraudulent deposit request indicates that the resource deposit request has a fraud risk;
[0064] The classification models 408-410 and population of smart agents 412 and profilers 414 all each produce an independent and separate vote or fraud score 420-423 on the same line of time-stamped relevant transaction data. A weighted summation processor 424 responds to client tunings 426 to output a final fraud score 428.
ADJAOUTE at [0064] (disclosing the individual fraud score as the first risk identification)
in response to determining that the resource deposit request is a fraudulent deposit request, 
		determining, by the processor, a deposit management and control mode corresponding to at least a threshold of the first risk identification result;
[0068] A1 smart agent 530 and A2 smart agent 540 will respectively fetch correspondent attributes 505 and 506 from incoming real-time transaction record 502. Smart agents for A3-A9 make similar fetches to themselves in parallel. . . . [0069] These profiles are used to track what is "normal" behavior for the particular account number for the particular single attribute.
[0036] ADS 230 further comprises . . . a library of business rules and constraints 237, case-based reasoning and learning tools 238, a data mining tool 239, a text mining tool 240, a statistical tool 241 and a real-time file system 242. . . . [0048] Business rules and constraints 207 provides a central storage of best practices and know how that can be applied to current situations. Rules and constraints can continue to be captured over the course of years, applying them to the resolution of current problems.
ADJAOUTE at [0068], [0036] (disclosing the “normal behavior” tracked to determine an exception for a particular account number, the exception associated with a set of rules, where the “.rule base” is a control mode for deposit management, or declining transactions.)
3.3		triggering and executing, by the processor, the deposit management and control mode for not fulfilling the resource deposit request.
[0070] For example, if one of the attributes reports the MCC's of the merchants and another reports the transaction amounts, then if the long-term, recursive, and real time profiles for a particular account number x shows a pattern of purchases at the local Home Depot and Costco that average $100-$300, then an instantaneous incoming real-time transaction record 502 that reports another $200 purchase at the local Costco will raise no alarms. But a sudden, unique, inexplicable purchase for $1250 at a New York Jeweler will and should throw more than one exception.
ADJAOUTE at [0070] (disclosing an example of a control mode for the target account triggered by the exception thrown).
first risk identification as the exceptions thrown based on a single profiler, those exceptions leading to the application of business rules to the account; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fraud management system of ADJAOUTE in view of HANLEY at independent claims 1, 8, and 15, to include the detected fraud “exception” and business rules of ADJAOUTE, to arrive at the invention of the present claims.  Therefore claims 3, 10, and 17 are rendered obvious by ADJAOUTE in view of HANLEY.

	Regarding claims 4, 11, and 18, ADJAOUTE discloses:
4.1		acquiring the second association information related to the resource withdrawal request, wherein 
		the second association information comprises at least one of target account information, second resource transaction information, or recipient account information;
[0066] Such record 502 begins with an account number 504. It includes attributes A1-A9 numbered 505-513 here. These attributes, in the context of a payment card fraud application would include data points for card type, transaction type, merchant name, merchant category code (MCC), transaction amount, time of transaction, time of processing, etc.
ADJAOUTE at [0066] (disclosing the second association data as attributes input into the fraud determination model).
4.2		 and performing the second risk identification on the target account according to the second association information using the gradient boosting regression model to obtain the second risk identification result.

	ADJAOUTE discloses claim 4 in its entirety but for the explicit disclosure of a the gradient boosting regression model.
	However, ADJAOUTE does not disclose: using the gradient boosting regression model.
	HANLEY discloses what ADJAOUTE does not, namely: 
4.2		performing the second risk identification . . . using the gradient boosting regression model to obtain the second risk identification result.
HANLEY at [0053.  
HANLEY at [0053] (disclosing the use of gradient regression, as part of a risk-identification system for authorizing a user at S130 ) (“Each module of the plurality of learning styles can implement any one or more of: a regression algorithm [e.g.] gradient boosting machines.”).
	ADJAOUTE discloses that a second risk identification result can be determined via the smart agent and profiler of Fig. 5 through the use of several different embodiments of algorithmic systems.  HANLEY discloses the gradient boosting regression model as involved in generating the authentication requirements through the use of confidence analyses and scores, which determines the validity of the authentication request S130.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention second association information includes the attribute and account information of ¶[0066] of ADJAOUTE, to arrive at the invention of the present claims.  Therefore claims 4, 11, and 18 are rendered obvious by ADJAOUTE in view of HANLEY.

	Regarding claims 5, 12, and 19, ADJAOUTE discloses:
5.1		determining a deposit risk identification result according to a plurality of previously obtained first risk identification results of the target account;
[0044] Tools 204 and 234 provides twelve different neural network algorithms . . . Neural networks are algorithmic systems that interpret historical data to identify trends and patterns against which to compare subject cases. . . . The present invention's neural net is incremental and adaptive, allowing the size of the output classes to change dynamically. An expert mode in the advanced application development tool suite provides a library of twelve different neural network models for use in customization.
5.2		determining at least one resource transaction risk identification strategy at least according to the deposit risk identification result and the second risk identification result using the classification and regression tree model;
[0064] The classification models 408-410 and population of smart agents 412 and profilers 414 all each produce an independent and separate vote or fraud score 420-423 on the same line of time-stamped relevant transaction data. A weighted summation processor 424 responds to client tunings 426 to output a final fraud score 428.
5.3		and determining that the target account is a fraudulent account in response to that the at least one resource transaction risk identification strategy meets a condition, wherein the fraudulent account indicates that the target account has a fraud risk.

	Where ADJAOUTE discloses the use of a classification model to accept the input generated from smart agents, i.e. the first and second risk identifications, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fraud management system of ADJAOUTE in view of HANLEY at independent claims 1, 8, and 15, to include the classification model of ADJAOUTE outputting the “final fraud score, to arrive at the invention of the present claims.  Therefore claims 5, 12, and 19 are rendered obvious by ADJAOUTE in view of HANLEY.

	Regarding claims 6, 13, and 20, ADJAOUTE discloses:
6.1		 in response to determining that the target account is a fraudulent account, determining, by the processor, a disposal management and control mode of the target account according to the resource transaction risk identification strategy that meets the condition;
[0068] A1 smart agent 530 and A2 smart agent 540 will respectively fetch correspondent attributes 505 and 506 from incoming real-time transaction record 502. Smart agents for A3-A9 make similar fetches to themselves in parallel. . . . [0069] These profiles are used to track what is "normal" behavior for the particular account number for the particular single attribute.
[0036] ADS 230 further comprises . . . a library of business rules and constraints 237, case-based reasoning and learning tools 238, a data mining tool 239, a text mining tool 240, a statistical tool 241 and a real-time file system 242. . . . [0048] Business rules and constraints 207 provides a central storage of best practices and know how that can be applied to current situations. Rules and constraints can continue to be captured over the course of years, applying them to the resolution of current problems.

6.2		 and triggering and executing, by the processor, the disposal management and control mode to manage and control the target account.
[0077] FIG. 7 represents a cross-channel payment fraud management embodiment of the present invention, and is referred to herein by general reference numeral 700. [0078] Real-time cross-channel monitoring uses track cross channel and cross product patterns to cross pollinate information for more accurate decisions. Such track not only the channel where the fraud ends but also the initiating channel to deliver a holistic fraud monitoring. A standalone internet banking fraud solution will allow a transaction if it is within its limits, however if core banking is in picture, then it will stop this transaction, as we additionally know the source of funding of this account (which mostly in missing in internet banking).
ADJAOUTE at [0077] (disclosing the fraud management system as initiating a control mode).
	Where ADJAOUTE discloses the final fraud score is outputted by a classification model triggering a control mode; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fraud management system of ADJAOUTE in view of HANLEY at independent claims 1, 8, and 15, to include the detected fraud “exception” and business rules of ADJAOUTE, to arrive at the invention of the present claims.  Therefore claims 6, 13, and 20 are rendered obvious by ADJAOUTE in view of HANLEY.

	Regarding claims 7 and 14, ADJAOUTE discloses:
 training a model with legitimate deposit transaction samples and fraud activity samples to obtain the neural network model;
[0053] FIG. 3 represents a model training embodiment of the present invention, and is referred to herein by the general reference numeral 300. Model trainer 300 can be fed a very complete, comprehensive transaction history 302 that can include both supervised and unsupervised data. A filter 304 actually comprises many individual filters that can be selected by a switch 306. Each filter can separate the supervised and unsupervised data from comprehensive transaction history 302 into a stream correlated by some factor in each transaction. 
[0044] Tools 204 and 234 provides twelve different neural network algorithms, including Back propagation, Kohonen, Art, Fuzzy ART, RBF and others, in an easy-to-implement C++ library. Neural networks are algorithmic systems that interpret historical data to identify trends and patterns against which to compare subject cases. The libraries of advanced neural network algorithms can be used to translate databases to neurons without user intervention, and can significantly accelerate the speed of convergence over conventional back propagation, and other neural network algorithms. The present invention's neural net is incremental and adaptive, allowing the size of the output classes to change dynamically. An expert mode in the advanced application development tool suite provides a library of twelve different neural network models for use in customization.
7.2		training a model with legitimate withdrawal transaction samples and disposal activity samples to obtain the gradient boosting regression model;
ADJAOUTE at [0053] (discloses the model trainer as fed a “comprehensive transaction history,” the scope of which includes deposits and withdrawals.).
7.3		 and training a model with resource transaction risk training samples to obtain the classification and regression tree model.
[0061] A variety of selected applied fraud models 316-323 represent the applied fraud models 114 that result with different settings of filter switch 306. Each selected applied fraud model 314 will include a hybrid of artificial intelligence classification models represented by models 330-332 and a smart-agent population build 334 with a corresponding set of real-time, recursive, and long-term profilers 336. The enriched data from data enrichment process 310 is fully represented in the smart-agent population build 334 and profilers 336
not explicitly disclose: using a gradient boosting regression model.
	HANLEY explicitly discloses using a gradient boosting regression model:
7.2		training a model with legitimate withdrawal transaction samples and disposal activity samples to obtain the gradient boosting regression model;
[0014] In another non-limiting example, a primary authentication may be performed automatically based on machine-learned user authentication behavior. For instance, an authenticating agent or the like implementing a machine learning algorithm may have obtained intelligence and learned a user's normal authentication behaviors at work or in a similar circumstance in which routine authentication is performed by the user.
[0051] S130 preferably includes calculating possession confidence based on a manually-specified algorithm that creates a possession confidence score from implicit authorization data and at least one of transaction request data and possession factor usage data. . . Additionally, or alternatively, S130 may include calculating possession confidence in any manner. For example, S130 may include calculating possession confidence using a machine learning algorithm that trains possession confidence estimation based on usage (and transactions performed) during a training period.
HANLEY at [0014], [0051] (disclosing training a model); at [0053] (as cited at claims 1, 8, and 15) (disclosing the use of a gradient boosting machine as a decision tree learning method for generating possession confidence analysis or scores as a requirement for the authentication request S130).
	Where ADJAOUTE discloses training a model using neural network to interpret historical data and identify trends patterns as in Fig. 3; and where HANLEY discloses training a machine learning model to implement its authentication request system, where a neural network is disclosed in combination with a gradient boosting machine and classification and regression tree model; it would have been obvious to a person having ordinary skill in the art before the 

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HAMMOND US 20160321661 A1 [0073] Furthermore, the decision engine 135 may additionally or alternatively access and make use of information stored in data repositories that are external to the return authorization service 102. External data sources 160 may be used to access information such as, for example: customer and/or employee identification information, address information including postal box information, credit data, shoplifting data, crime data, identification theft data, sales tax data, or any of a wide variety of other useful information types. Such external data 160 may be accessed externally on an as-needed basis and/or may be stored by the return authorization service 102 for subsequent use. [0074] The functions of the decision engine 135 may be carried out in any of a wide variety of suitable, computer-implemented forms, such as a decision tree, an expert system, or other ruled-based decision system, as a linear calculation or other scoring mechanism, or as a form of probabilistic 
CASH US 20190034931 A1 [0018] FIG. 1 is a block flow diagram of a method 100, according to an example embodiment. The method 100 provides a high-level perspective 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685


/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685